Detailed Action
1. This Office Action is submitted in response to the Application filed 4-7-2021, wherein claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 1-20 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
3. The the prior art discloses a system that includes, an electron beam source with a  beam-limiting aperture and a Wehnelt electrode disposed in the path of the electron beam, along with a magnetic condenser lens, a deflector, a magnetic objective lens coil a detector and a ground tube. See; for example, USPN 9,251,990; USPN 6,885,728; USPN 10,573,431 and USPN 10,998,162.
The prior art also discloses an electron beam source that includes using upper and lower Wehnelt type electrodes (i.e., shaped electrodes for focus and control of the electron beam), as described in USPN 5,854,490.
However, the prior art fails to disclose an electron beam source having the claimed configuration of an upper Wehnelt electrode disposed in the path of the electron beam between a lower Wehnelt electrode and a beam-limiting aperture.

4. Claims 1 and 10 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the system described above and a method comprising; an electron beam source that, also includes an upper Wehnelt electrode disposed in the path of the electron beam between a lower Wehnelt electrode and a beam-limiting aperture, as described at [0062]-[0072] of the applicant’s published specification.

5. Claims 2-9 and 11-20 are allowed by virtue of their dependency upon allowed claims 1 and 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
December 28, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881